NOONAN, Circuit Judge,
concurring:
This case arose because Carroll moved for a temporary restraining order to prevent termination of the management contract. Carroll explicitly invoked 11 U.S.C. § 362(a), the automatic stay provision. Carroll’s motion was denied in an order by the bankruptcy court declaring: “the Defendants are not stayed or enjoined from terminating the Management Agreement.” The bankruptcy court was fully aware of the automatic stay, which Carroll had invoked, and the court’s language appears to be deliberately chosen as a way of stating that the automatic stay was lifted and was not a barrier to termination. Of course, Carroll was entitled to notice if the automatic stay was to be lifted. But when his own motion explicitly depended on the automatic stay no further notice was necessary to him. The court apparently did not hold the hearing that section 362(d) requires. It will be no surprise if, on remand of this case, the court does hold the hearing and retroactively reinstates relief from the automatic stay.